Title: Re James Leander Cathcart Warrant, 16 July 1806
From: Madison, James
To: 



To all to whom these presents shall come, Greeting:
July 16, 1806

I certify, That James Leander Cathcart has authority to draw upon the Secretary of State for any sum not exceeding two thousand dollars, which will be paid on presenting with the draft this document.
In faith whereof, I James Madison, Secretary for the Department of State of the United States of America, have signed these presents, and caused the Seal of my Office to be affixed hereto, at the City of Washington, this 16th. day of July A. D. 1806, and in the 31st: Year of the Independence of the said States.

(seal)James Madison

